Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/802,025 filed on
February 26, 2020.
Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on March 8, 2021 under 37 CFR 1.111 in response to a non-final rejection dated October 6, 2020. Applicant also petitioned for extension of time to reply under the provisions of 37 CFR 1.136(a) and paid the fee pursuant to 37 CFR 1.1.7(a)(2) for a two-month extension of time to reply. A Terminal Disclaimer was filed by applicant under the provisions of 37 CFR 1.321 and the fee pursuant to 37 CFR 1.20(d) has been paid.
Claims 1-2, 7-8, 10, 12-15 and 17-24 are currently pending.

Allowable Subject Matter
	Claims 1-2, 7-8, 10, 12-15 and 17-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history, and in view of applicant’s filing of a Terminal Disclaimer to overcome non-statutory double patenting rejection, the pending 
With respect to claim 1, the prior art of record, as updated by a final search fail to disclose:
a light pulse detection device configured to:
“determine that the first MWIR light pulse is associated with a first pulse sequence based at least on a time difference between detection of the first MWIR light pulse and detection of the second MWIR light pulse;
determine first timing information associated with a third MWIR light pulse of the first pulse sequence, wherein the third MWIR light pulse is subsequent to the first MWIR light pulse; and
generate first data associated with the first timing information;
an imaging device configured to:
determine a first integration period based on the first data; and
capture, using the first integration period, a first image that includes the third MWR light pulse of the first pulse sequence.”

With respect to claim 10, the prior art of record, as updated by a final search fail to disclose:
an imaging device configured to capture, using a first integration period, a first image that includes a first mid-wave infrared (MWIR) light pulse of a first pulse sequence; and
a display device configured to:
receive data associated with the first pulse sequence, wherein the data comprises a location of the first MWIR light pulse; and
display the first image and a first overlay on the first image, wherein the first overlay is indicative of the location of the first MWIR light pulse; and
a light pulse detection device configured to:
detect a second MWIR light pulse;
determine that the second MWIR light pulse is associated with the first pulse
sequence;
determine first timing information associated with the first MWIR light pulse
of the first pulse sequence, wherein the first MWIR light pulse is subsequent to the
second MWIR light pulse;”

With respect to claim 14, the prior art of record, as updated by a final search fail to disclose:
determining first timing information associated with a second MWIR light pulse of the first pulse sequence, wherein the second MWIR light pulse is subsequent to the first MWIR light pulse;
determining a first integration period based on the first timing information;
g, using the first integration period, a first image that includes the second MWIR light pulse of the first pulse sequence;
receiving data associated with the first pulse sequence, wherein the data comprises a location of the second MWIR light pulse;
displaying the first image and a first overlay on the first image, wherein the first overlay is indicative of the location of the second MWIR light pulse;
determining second timing information associated with a third MWIR light pulse of the first pulse sequence;
determining a second integration period based on the second timing information;
capturing, using the second integration period, a second image that includes the third MWIR light pulse;
displaying the second image and the first overlay on the second image, wherein the location of the second MWIR light pulse is the same as a location of the third MWIR light pulse, wherein the first image and the first overlay are displayed during a first time duration, wherein the second image and the first overlay are displayed during a third time duration subsequent to a second time duration; and
displaying one or more non-light-pulse images during the second time duration subsequent to the first time duration.”

With respect to claim 17, the prior art of record, as updated by a final search fail to disclose:
“a detector comprises a multi-element detector comprising:
a first detector configured to generate a first photocurrent I1 in response to a mid-wave infrared (MWIR) light pulse:
a second detector configured to generate a second photocurrent I2 in response to the MWIR light pulse: and
a third detector configured to generate a third photocurrent I3 in response to the MWIR light pulse:
an optical element configured to direct the MWIR light pulse to the detector:
and
a processor circuit configured to:
determine a location of the MWIR light pulse based on the first second, and third photocurrents, wherein the location of the MWIR light pulse comprises an azimuth angle associated with the MWIR light pulse and an elevation angle associated with the MWIR light pulse;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485